IN THE SUPREME COURT OF NORTH CAROLINA

                                          2022-NCSC-87

                                            No. 303A21

                                        Filed 15 July 2022

     IN THE MATTER OF: J.D.O., J.D.O., & J.D.O.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from an order entered on

     27 May 2021 by Judge Gregory A. Bullard in District Court, Robeson County. This

     matter was calendared for argument in the Supreme Court on 1 July 2022 but

     determined on the record and briefs without oral argument pursuant to Rule 30(f) of

     the North Carolina Rules of Appellate Procedure.


           J. Edward Yeager Jr. for petitioner-appellee Robeson County Department of
           Social Services.

           Laura K. Greene for appellee Guardian ad Litem.

           Benjamin J. Kull for respondent-appellant mother.


           MORGAN, Justice.

¶1         Respondent-mother appeals from the trial court’s order which terminated her

     parental rights to the minor children Johnny, Janelle, and Joel.1 The order also

     terminated the parental rights of the alleged putative father of the children and the

     parental rights of any unknown father. There is no father who is a party to this

     appeal.


           1  Pseudonyms have been utilized in lieu of the actual names of the children in order
     to protect their identities and for ease of reading.
                                 IN RE J.D.O., J.D.O., & J.D.O.

                                          2022-NCSC-87

                                       Opinion of the Court



¶2         On appeal, respondent-mother challenges the trial court’s determination of the

     existence of grounds to terminate her parental rights to the juveniles under N.C.G.S.

     § 7B-1111(a)(1)–(3). She argues that the adjudication is unsupported by the evidence

     received by the trial court at the termination of parental rights hearing and that the

     trial court’s findings of fact are insufficient to support the establishment of grounds

     to terminate her parental rights to the three juveniles. Based on our conclusion that

     the trial court’s adjudication of neglect under N.C.G.S. § 7B-1111(a)(1) is supported

     by clear, cogent, and convincing evidence, which in turn supports the findings of fact

     included in the termination of parental rights order addressing the ground of neglect,

     we affirm the trial court’s termination of respondent-mother’s parental rights.

                       I.   Factual and Procedural Background

¶3         On the evening of 7 December 2018, Robeson County Department of Social

     Services (DSS) obtained nonsecure custody of respondent-mother’s six children,

     including Johnny, Janelle, and Joel, after receiving multiple reports of respondent-

     mother’s extensive drug use. DSS filed juvenile petitions on 10 December 2018

     alleging that Johnny, Janelle, and Joel were neglected juveniles because they did not

     receive proper care, supervision, or discipline from their parents and lived in an

     environment which was injurious to their welfare. The petitions recounted the

     circumstances of respondent-mother’s illegal drug use which were referenced in

     reports received by DSS on 25 October 2018 and 7 December 2018, including
                                  IN RE J.D.O., J.D.O., & J.D.O.

                                           2022-NCSC-87

                                         Opinion of the Court



     information that respondent-mother tested positive for cocaine when she was

     admitted to the hospital to give birth to her infant son Liam, who also tested positive

     for Suboxone2 and cocaine; that respondent-mother “had not had any prenatal care

     during her pregnancy with [Liam] but had been to the emergency room while

     pregnant on different occasions and tested positive for cocaine, benzos, and

     oxycodone”; that respondent-mother overdosed on Suboxone and Neurontin on 7

     December 2018 and was found unconscious in her car at a gas station while Liam and

     another child were in the vehicle with her; that respondent-mother “was not alert”

     when she was admitted to the hospital for the 7 December 2018 overdose; and that

     Emergency Medical Services (EMS) was previously called to the home of the mother

     of respondent-mother in September 2016 after respondent-mother had overdosed on

     controlled substances. The petitions further alleged that DSS had been involved with

     the family since February 2012 due to multiple neglect referrals spawned by

     respondent-mother’s substance abuse.

¶4         DSS’s petitions were presented at a hearing on 4 April 2019, after which the

     trial court entered an order on 16 July 2019 adjudicating the six children to be

     neglected juveniles. The trial court made several findings of fact in its order which



           2  Suboxone is a brand name for sublingual buprenorphine, a drug used to treat opioid
     use disorders by preventing withdrawal symptoms caused by cessation of opioid use.
     Buprenorphine,     Substance     Abuse     and     Mental    Health     Servs.     Admin.,
     https://www.samhsa.gov/medication-assisted-treatment/medications-counseling-related-
     conditions/buprenorphine (last updated Apr. 21, 2022).
                                IN RE J.D.O., J.D.O., & J.D.O.

                                         2022-NCSC-87

                                      Opinion of the Court



     addressed the accounts that had been reported to the assigned DSS social worker,

     Miranda Wilkins, by various sources. The trial court determined that respondent-

     mother “neither admits nor denies the allegations . . . but does not oppose a finding

     of neglect.” The trial court’s dispositional order maintained the children in DSS

     custody and directed the agency to continue its efforts toward reunification of

     respondent-mother with the children. Further, the trial court determined that

     respondent-mother needed to complete substance abuse and mental health

     assessments and to follow the recommendations resulting from those evaluations.

     The tribunal likewise decided that respondent-mother must obtain housing and

     employment.

¶5         In its initial permanency planning order entered in this case on 29 October

     2019, the trial court established a primary permanent plan of reunification with a

     concurrent plan of adoption. The trial court found that respondent-mother was

     attending substance abuse treatment at RAPHA Healthcare Services but “ha[d] not

     made any progress on” other components of her case plan. In a subsequent

     permanency planning order entered on 7 April 2020, the trial court maintained the

     primary plan for Johnny, Janelle, and Joel as adoption with a concurrent plan of

     reunification, but encouraged DSS to “primarily focus” on the plan of adoption. The

     trial court found that “[n]one of the parents have made substantial progress at

     eliminating the issues that brought the children into care” and that respondent-
                                 IN RE J.D.O., J.D.O., & J.D.O.

                                         2022-NCSC-87

                                       Opinion of the Court



     mother “was receiving substance abuse treatment at RAPHA, but she no longer

     attends RAPHA. The mother is pregnant and has entered Our House.”

¶6         DSS filed a petition to terminate respondent-mother’s parental rights to

     Johnny, Janelle, and Joel on 28 April 2020, alleging that grounds existed to terminate

     respondent-mother’s parental rights because (1) she had failed to make reasonable

     progress to correct the conditions which had precipitated the removal of the juveniles

     from her care within the meaning of N.C.G.S. § 7B-1111(a)(2); (2) she had neglected

     the juveniles within the meaning of N.C.G.S. § 7B-101(15); and (3) she had willfully

     failed, for a continuous period of six months immediately preceding the filing of the

     petition, to pay a reasonable portion of the cost of care for the juveniles although

     physically and financially able to do so within the meaning of N.C.G.S. § 7B-

     1111(a)(3). Following hearings conducted on 29 April 2021 and 17 May 2021, the trial

     court entered an order terminating respondent-mother’s parental rights to the three

     children on 27 May 2021. As its statutory grounds for termination, the trial court

     concluded that respondent-mother had previously neglected the children as

     evidenced by the trial court’s 2019 adjudication and that there existed the likelihood

     of future, repeated neglect if the children were returned to her care, see N.C.G.S. §

     7B-1111(a)(1) (2021); that respondent-mother had willfully left the children in a

     placement outside the home for more than twelve months without making reasonable

     progress to correct the conditions leading to the removal of the children from
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                                 2022-NCSC-87

                                           Opinion of the Court



     respondent-mother’s care, see N.C.G.S. § 7B-1111(a)(2); and that respondent-mother

     willfully failed to pay a reasonable portion of the children’s cost of care, although

     physically and financially able to do so, for the six months immediately preceding the

     filing of the petition to terminate her parental rights on 28 April 20203, see N.C.G.S.

     § 7B-1111(a)(3). The trial court further concluded that it was in the best interests of

     Johnny, Janelle, and Joel that respondent-mother’s parental rights be terminated.

     See N.C.G.S. § 7B-1110(a) (2021).

¶7          Respondent-mother filed timely notice of appeal from the termination of

     parental rights order. See N.C.G.S. § 7B-1001(a1)(1) (2019).

                                           II.     Analysis

     A. Subject matter jurisdiction

¶8          Respondent-mother first claims that the trial court’s order terminating her

     parental rights is void for lack of subject matter jurisdiction because the trial court

     failed to make written findings of fact to establish the basis for its jurisdiction under

     N.C.G.S. § 7B-1101. While respondent-mother acknowledges that this Court rejected

     an identical challenge to the trial court’s jurisdiction in In re K.N., 378 N.C. 450, 2021-



            3 We note that the petition to terminate respondent-mother’s parental rights in this
     matter filed on 28 April 2020 asserted only that “the alleged father” had failed to pay the
     reasonable cost of care for the children as a subsection within a larger allegation setting forth
     the proposed grounds for terminating the parental rights of respondent-mother. Ultimately,
     this discrepancy between the allegation in the petition and the trial court’s finding of the
     existence of the ground under N.C.G.S. § 7B-1111(a)(3) is immaterial to the disposition of
     this case.
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                           Opinion of the Court



       NCSC-98, she “respectfully submits that [In re] K.N. was wrongly decided on this

       issue.”

¶9           Section 7B-1101 provides as follows:

                    The [trial] court shall have exclusive original jurisdiction
                    to hear and determine any petition or motion relating to
                    termination of parental rights to any juvenile who resides
                    in, is found in, or is in the legal or actual custody of a county
                    department of social services or licensed child-placing
                    agency in the district at the time of filing of the petition or
                    motion. . . . Provided, that before exercising jurisdiction
                    under this Article, the court shall find that it has
                    jurisdiction to make a child-custody determination under
                    the provisions of G.S. 50A-201, 50A-203, or 50A-204.

       N.C.G.S. § 7B-1101 (2021); see also N.C.G.S. § 7B-101(6) (2021) (defining “[c]ourt” as

       “[t]he district court division of the General Court of Justice”).

¶ 10         Because the trial court made no express finding that it had jurisdiction to make

       a child custody determination under N.C.G.S. §§ 50A-201, 50A-203, or 50A-204,

       respondent-mother contends that “it could not properly exercise jurisdiction to

       conduct the termination proceeding or enter the resulting order.” In In re K.N., this

       Court considered the fact-finding requirements of N.C.G.S. § 7B-1101 and held that

       “[t]he trial court is not required to make specific findings of fact demonstrating its

       jurisdiction under the UCCJEA,[4] but the record must reflect that the jurisdictional




             4 Sections 50A-201, -203, and -204 of our General Statutes are part of the Uniform
       Child Custody Jurisdiction and Enforcement Act (UCCJEA). See N.C.G.S. §§ 50A-201, -203,
       -204 (2021).
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                          Opinion of the Court



       prerequisites of the Act were satisfied when the court exercised jurisdiction.” In re

       K.N., ¶ 21 (first alteration in original) (quoting In re L.T., 374 N.C. 567, 569 (2020)).

       We reaffirmed this principle in In re M.S.L., 380 N.C. 778, 2022-NCSC-41, concluding

       as follows:

                            Here the trial court stated that it “has jurisdiction
                     over the parties and the subject matter of this action.” The
                     record here supports the trial court’s finding and a
                     conclusion that the trial court had both subject matter and
                     personal jurisdiction in this case. Given that Monica
                     resided in North Carolina since her birth, North Carolina
                     is her “home state.” . . . Thus, because the trial court’s
                     finding and the record support a conclusion that the trial
                     court had subject matter jurisdiction here, respondent’s
                     argument is overruled.

       Id. ¶ 16 (citing In re K.N., ¶¶ 18–22).

¶ 11         The record before us shows that Johnny, Janelle, and Joel were born in North

       Carolina and resided in North Carolina for more than six consecutive months

       immediately preceding DSS’s initiation of both the original juvenile proceedings in

       December 2018 and the termination of parental rights proceedings in April 2020.

       North Carolina therefore was established statutorily to be the juveniles’ “home state”

       as defined by N.C.G.S. § 50A-102(7), which governs a trial court’s authority to

       exercise jurisdiction to make an initial child custody determination under N.C.G.S. §

       50A-201(a)(1). See N.C.G.S. § 50A-102(7) (2021).

¶ 12         Similar to the trial court’s establishment of jurisdiction which was approved

       by this Court in In re M.S.L., the trial court’s order in the present case included a
                                      IN RE J.D.O., J.D.O., & J.D.O.

                                               2022-NCSC-87

                                            Opinion of the Court



       determination “[t]hat the [c]ourt has jurisdiction over the parties and subject matter

       herein pursuant to Article 11 of Chapter 7B of the North Carolina General Statutes.”

       Since N.C.G.S. § 7B-1101 does not require any additional findings to support the trial

       court’s exercise of jurisdiction, respondent-mother’s argument is overruled. See In re

       M.S.L., ¶ 16.

       B. Adjudication under N.C.G.S. § 7B-1111(a)

¶ 13         Respondent-mother next claims that the trial court erred in its determination

       of the existence of grounds for termination of her parental rights pursuant to N.C.G.S.

       § 7B-1111(a)(1)–(3) in its termination order. In addressing her arguments, we employ

       the following standard of review:

                       We review the trial court’s adjudication under N.C.G.S. §
                       7B-1111(a) to determine whether the findings are
                       supported by clear, cogent and convincing evidence and the
                       findings support the conclusions of law. Unchallenged
                       findings of fact are deemed supported by competent
                       evidence and are binding on appeal. Moreover, we review
                       only those findings needed to sustain the trial court’s
                       adjudication.

                       The issue of whether a trial court’s findings of fact support
                       its conclusions of law is reviewed de novo. However, an
                       adjudication of any single ground for terminating a
                       parent’s rights under N.C.G.S. § 7B-1111(a) will suffice to
                       support a termination order. Therefore, if this Court
                       upholds the trial court’s order in which it concludes that a
                       particular ground for termination exists, then we need not
                       review any remaining grounds.

       In re J.I.G., 380 N.C. 747, 2022-NCSC-38, ¶ 8 (extraneity omitted) (quoting In re
                                   IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                         Opinion of the Court



       B.J.H., 378 N.C. 524, 2021-NCSC-103, ¶ 11).

¶ 14         Before presenting her stance on the substantive content of various findings of

       fact reached by the trial court, respondent-mother characterizes the trial court’s

       adjudicatory findings as “riddled with inexplicable errors” impacted by the trial

       court’s evidentiary rulings. Respondent-mother submits that the trial court made a

       series of findings purporting to rely upon documents contained in the juvenile case

       file and designated as Exhibits L through S, which “were never offered or accepted

       into evidence during [the termination] hearing.” (Emphasis omitted.) Respondent-

       mother also challenges the trial court’s finding that it “took judicial notice of the

       entire underlying court file[,]” which contradicts the trial court’s oral ruling at the

       hearing that it would only take judicial notice of the 2019 adjudication order.

       Respondent-mother also claims that the trial court made “irreconcilably confusing”

       rulings about the admissibility of Exhibits K and K1, which are two case timelines

       prepared by DSS social workers that respondent-mother argues contained

       inadmissible hearsay.

¶ 15         DSS concedes that “there are numerous elements within the termination order

       which simply cannot be explained given the transcript and the current record.” DSS

       opines that these discrepancies may be attributed to the video-conferencing

       technology that was used to conduct the termination of parental rights hearing

       remotely, suggesting that the assorted instances where the proceedings are
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                          Opinion of the Court



       transcribed as “inaudible”5 indicate the additional “possib[ility] that some portions

       [of the hearing] were not captured through the recording.” Notwithstanding any

       inconsistencies or errors in the trial court’s evidentiary rulings, DSS asserts that

       “there is sufficient competent evidence to support this Court affirming the

       termination order.”

¶ 16         Our appellate courts have consistently held that a trial court may take judicial

       notice of the underlying juvenile case file at a hearing on a termination of parental

       rights petition. E.g., In re T.N.H., 372 N.C. 403, 408 (2019) (“[T]he trial court in this

       case relied partly on evidence from prior proceedings and findings in earlier orders,

       which . . . is proper and appropriate.”); In re M.N.C., 176 N.C. App. 114, 120 (2006)

       (“This [c]ourt has held ‘[a] trial court may take judicial notice of earlier proceedings

       in the same cause’ and that it is not necessary for either party to offer the file into

       evidence.” (alteration in original) (quoting In re Isenhour, 101 N.C. App. 550, 553

       (1991))); see also In re J.K.F., 379 N.C. 247, 2021-NCSC-137, ¶ 22 & n.2 (upholding

       adjudicatory finding based on a document admitted at a prior review hearing, while

       noting that “[t]he trial court took ‘judicial notice of all orders, court reports,

       attachments to court reports, and other documents contained in the underlying

       juvenile files’ ”). We have qualified this standard with the principle that “the trial




             5  A search of the 340-page hearing transcript yields 692 instances of the term
       “inaudible.”
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                          Opinion of the Court



       court may not rely solely on prior court orders and reports but must receive some oral

       testimony at the hearing and make an independent determination regarding the

       evidence presented.” In re T.N.H., 372 N.C. at 410. Furthermore, “[g]enerally, where

       a trial court’s ruling rendered in open court is inconsistent with its written order, the

       written order controls.” In re M.R.F., 378 N.C. 638, 2021-NCSC-111, ¶ 4 n.2 (citing

       In re A.U.D., 373 N.C. 3, 9–10 (2019)).

¶ 17         The termination hearing transcript shows that DSS asked the trial court “to

       take judicial notice of the prior JA file, the prior adjudication order that is in the JA

       file, . . . along with the findings in that file.” Both respondent-parents objected to the

       trial court’s exercise of judicial notice to be utilized in this manner. After a bench

       conference, the trial court directed DSS’s counsel to “restate [DSS’s] request of the

       [c]ourt in terms of what . . . you’re asking the [c]ourt to take judicial notice of.” DSS,

       through its counsel, then asked the trial court to take judicial notice of the tribunal’s

       2019 adjudication of neglect and the findings included in the adjudication order. In

       overruling the parents’ objections at the termination of parental rights hearing, the

       trial court announced its intention to “take judicial notice of the order of adjudication

       in these matters and the facts and findings made therein.” Later in the hearing,

       however, the trial court announced that it had taken judicial notice of the entire
                                       IN RE J.D.O., J.D.O., & J.D.O.

                                                2022-NCSC-87

                                              Opinion of the Court



       juvenile case file.6 The termination of parental rights order includes a finding that

       the trial court took “judicial notice of the underlying Juvenile File.”7

¶ 18          The termination of parental rights order also includes eight findings in which

       the trial court “relies on and accepts into evidence” DSS Exhibits L through S, which

       are the following documents:

                      Exhibit L: Respondent-mother’s comprehensive clinical
                      assessment from Southeastern Integrated Care, dated 6
                      October 2020;

                      Exhibit M: The father’s comprehensive clinical assessment
                      from Southeastern Integrated Care, dated 6 October 2020;

                      Exhibit N: Results from the father’s drug screens and
                      certificates of completion for substance abuse classes and
                      parenting classes from Southeastern Integrated Care;

                      Exhibit O: Respondent-mother’s drug screens and
                      certificates of completion for substance abuse classes and
                      parenting classes from Southeastern Integrated Care;

                      Exhibit P: Respondent-mother’s drug screens from RAPHA
                      Healthcare Services;

                      Exhibit Q: Letter from Brittany Locklear, MSW LCAS-A, a

              6    As respondent-mother observes, in rendering its ruling at the conclusion of the
       adjudicatory stage of the termination hearing, the trial court stated that it had “take[n]
       judicial notice of the adjudication from April 3rd, 2019.” Although this statement does not
       preclude the trial court from also taking judicial notice of the complete case file, the statement
       demonstrates the inconsistency in the trial court’s oral pronouncements.
                 7 Respondent-mother also challenges the trial court’s decision to take “judicial notice

       of . . . [DSS’s] efforts to work with” her. She argues that “[s]uch ‘facts’ are obviously well-
       beyond the scope of the relevant Rule of Evidence” because they are subject to reasonable
       dispute. See N.C.G.S. § 8C-1, Rule 201(b) (2021). Because we deem respondent-mother’s
       position to harbor some degree of merit and because this challenged finding is not “needed to
       sustain the trial court’s adjudication[,]” In re J.I.G., 380 N.C. 747, 2022-NCSC-38, ¶ 8, we
       shall disregard it for purposes of our review.
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                           Opinion of the Court



                     substance abuse therapist at Southeastern Integrated
                     Care, vouching for the parents’ “progress on their
                     parenting skills and mental health goals”;

                     Exhibit R: Respondent-mother’s               Family   Services
                     Agreement with DSS; and

                     Exhibit S: DSS placement logs for Johnny, Janelle, and
                     Joel.

       Although none of these documents were admitted into evidence, or even tendered for

       admission into evidence during the termination of parental rights hearing,8

       respondent-mother acknowledges that they were part of the juvenile case file.

       Additionally, as we later explain, respondent-mother does not identify any

       substantive finding by the trial court in the termination of parental rights order that

       is based exclusively on the contents of Exhibits L through S to the exclusion of witness

       testimony presented at the hearing. Furthermore, respondent-mother fails to identify

       any evidentiary conflict which these exhibits were utilized to resolve by the trial

       court. In sum, respondent-mother fails to establish that she was prejudiced by the

       trial court’s consideration of these documents which were indisputably included in

       the juvenile case file.

¶ 19          We conclude that the trial court’s oral rulings regarding the original

       parameters of its employment of judicial notice were superseded by its written



              8 It appears that DSS offered Exhibit L into evidence at a permanency planning
       hearing which was conducted immediately after the conclusion of the termination of parental
       rights hearing.
                                     IN RE J.D.O., J.D.O., & J.D.O.

                                              2022-NCSC-87

                                           Opinion of the Court



       findings which effectively took judicial notice of all documents in the juvenile case

       file, including Exhibits L through S. See In re M.R.F., ¶ 4 n.2. Accordingly, to the

       extent that respondent-mother objects to the trial court’s act of “accept[ing] into

       evidence” Exhibits L through S, respondent-mother’s arguments are unpersuasive.

¶ 20          Respondent-mother’s contentions regarding the trial court’s “irreconcilably

       confusing” rulings on Exhibits K and K1—the case timelines documented by DSS

       social workers—are likewise unconvincing.9 Although the trial court made oral

       rulings purporting to receive these exhibits into evidence, respondent-mother asserts

       that the trial court’s written findings indicate a contrasting outcome, which is “that

       the court did not actually accept [these exhibits] into evidence at all.”

¶ 21          Given that the trial court’s written rulings control, and that the trial court’s

       written findings which determined the inadmissibility of Exhibits K and K1 comport

       with respondent-mother’s position on the inadmissibility of these exhibits,

       respondent-mother does not show error based upon the trial court’s oral rulings. In

       re S.D.C., 381 N.C. 152, 2022-NCSC-55, ¶ 13. Respondent-mother fails to show that

       the trial court relied upon the DSS timelines contained in Exhibits K and K1 rather




              9 Exhibit K, titled “Termination of Parental Rights Adjudication Hearing,” recounts
       DSS’s involvement with the parents and their children, as well as the parents’ participation
       in services and the course of the juvenile court proceedings between February 2012 and
       October 2020. Exhibit K1, titled “Termination of Parental Rights Disposition Hearing,”
       provides a similar chronology of DSS interactions with the parents and the parents’ progress
       in the case from May 2020 to April 2021.
                                      IN RE J.D.O., J.D.O., & J.D.O.

                                               2022-NCSC-87

                                            Opinion of the Court



       than witness testimony in making any substantive findings of fact.10 Cf. In re I.E.M.,

       379 N.C. 221, 2021-NCSC-133, ¶ 16 (“Respondent-mother has failed to identify any

       inadmissible hearsay evidence upon which the trial court erroneously relied in the

       course of making the findings of fact contained in its termination order and has failed,

       for that reason, to establish that the trial court erred by considering the timeline in

       deciding that respondent-mother’s parental rights in [the juvenile] were subject to

       termination.”).

¶ 22          Respondent-mother further contends that the trial court’s substantive findings

       of fact are insufficient to support any of the grounds which the tribunal determined

       to exist in order to terminate respondent-mother’s parental rights under N.C.G.S. §

       7B-1111(a). She characterizes the trial court’s findings as “scant” and “unsupported”

       by the evidence.

¶ 23          We recognize that some of the findings of fact rendered in the trial court’s order

       are not artfully worded in some instances and are not ideally sturdy in other

       instances. Several of the trial court’s findings, for example, merely “recite[ ] the

       testimony of various witnesses rather than indicating what actually happened” and




              10  We note that the trial court orally admitted Exhibit K1 only “for illustrative
       purposes . . . to illustrate [the social worker’s] testimony” and not as substantive evidence.
       See generally State v. Gibbons, 303 N.C. 484, 486 (1981) (distinguishing between illustrative
       and substantive evidence). In light of the trial court’s written ruling, we decline to consider
       respondent-mother’s suggestion that a text-based chronology of events cannot constitute
       illustrative evidence.
                                   IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                          Opinion of the Court



       therefore are not constructed as findings of fact in the customary manner. In re A.C.,

       378 N.C. 377, 2021-NCSC-91, ¶ 12. In assessing the properness and sufficiency of the

       trial court’s order as a whole, however, we determine that the totality of the trial

       court’s adjudicatory findings is enough to establish the existence of grounds for the

       termination of respondent-mother’s parental rights under N.C.G.S. § 7B-1111(a)(1)

       based upon her neglect of the children.

¶ 24         Under N.C.G.S. § 7B-1111(a)(1), the trial court may terminate parental rights

       if “[t]he parent has . . . neglected the juvenile.” A juvenile is deemed to be neglected

       if the juvenile does not receive proper care, supervision, or discipline from his or her

       parent or if the parent creates or allows to be created an environment injurious to the

       juvenile’s welfare. N.C.G.S. § 7B-101(15) (2021). When a child has been out of the

       parent’s custody for a significant period of time by the point at which the termination

       proceeding occurs, neglect may be established by a showing that the child was

       neglected on a previous occasion and the presence of the likelihood of future neglect

       by the parent if the child were to be returned to the parent’s care. In re J.R.F., 380

       N.C. 43, 2022-NCSC-5, ¶ 11.

                    Evidence of neglect by a parent prior to losing custody of a
                    child — including an adjudication of such neglect — is
                    admissible in subsequent proceedings to terminate
                    parental rights, but the trial court must also consider any
                    evidence of changed conditions in light of the evidence of
                    prior neglect and the probability of a repetition of neglect.
                    The determinative factors must be the best interests of the
                    child and the fitness of the parent to care for the child at
                                   IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                         Opinion of the Court



                    the time of the termination proceeding.

       Id. (extraneity omitted).

¶ 25         The trial court made the following findings of fact which were pertinent to its

       adjudication:

                    6.   That a Juvenile Petition and Non-Secure Custody
                         Order were entered on December 7, 2018, alleging
                         that [Johnny, Janelle, and Joel] are neglected
                         juveniles in that the juveniles did not receive proper
                         care, supervision or discipline from the juvenile’s
                         parent, guardian, custodian or caretaker and the
                         children lived in an environment injurious to the
                         juvenile’s welfare.

                    7.   On April 4, 2019, the [c]ourt adjudicated the children
                         . . . neglected juveniles pursuant to N.C.G.S. [§] 7B-
                         101(15).

                    8.   The [c]ourt takes judicial notice of the underlying
                         Juvenile File . . . and [DSS’s] efforts to work with [the
                         parents]. The [c]ourt takes particular notice of the
                         adjudication order and subsequent permanency
                         planning hearings orders.

                    9.   The [c]ourt carefully considered the Family Services
                         Case Plan (FSCP). It appears that [respondent-
                         mother] entered into that plan in December 2018 and
                         signed that plan in January 2019. This FSCP
                         consisted of mental health treatment and follow all
                         recommendations, substance abuse treatment and
                         follow all recommendations along with random drug
                         screens, complete parenting classes, obtain and
                         maintain stable housing and employment.

                         ....

                    11. Social Worker Supervisor Vanessa McKnight testified
                        about . . . [the parents’] noncompliance in their FSCP.
              IN RE J.D.O., J.D.O., & J.D.O.

                       2022-NCSC-87

                    Opinion of the Court



    ....

13. Social Worker Rolanda Collins testified about her
    involvement in the case and . . . that the parents were
    non compliant with their FSCP. As of the date of the
    hearing, [the parents] had obtained housing and
    completed parenting classes. However, as of the date
    of the hearing, random drug screens were not
    provided to [DSS] and mental health treatment [sic].

14. Social Worker Rolanda Collins also testified that she
    made requests of the parents to submit to random drug
    screens on November 10, 2020, attempted a home visit
    to ask the parents on January 11, 2021, sent a text
    message on January 12, 2021, attempted a home visit
    on January 13 and 14, 2021.

    ....

16. The [c]ourt noted through testimony of Dr. [Sharon]
    Halliday,    that    [respondent-mother]     received
    medication management services but no therapy
    services from July, 2019 through June, 2020.

17. [Respondent-mother] received substance abuse
    services from Rapha Clinic from June, 2020 until
    March, 2021 and her substance abuse treatment is
    ongoing.

18. Through the testimony of Dr. Halliday and the drug
    screen exhibits, [respondent-mother] tested positive
    for Cocaine in July 2020, Amphetamine October 2020
    and Oxycodone March 2021.

19. That Dr. Halliday indicated through her testimony
    that [respondent-mother] was going weekly to see the
    Provider for prescriptions and bi-weekly for drug
    screens during July 2020 until March 2021. However,
    during this time, [respondent-mother] would refuse to
    submit random drug screens for [DSS]. [Respondent-
    mother] knew what days she would be going to the
              IN RE J.D.O., J.D.O., & J.D.O.

                       2022-NCSC-87

                    Opinion of the Court



    Rapha Clinic and when she was going to submit to a
    drug screen. This did not comply with the random
    drug screen component of her FSCP.

20. Social Worker Carolyn Collins testified that [DSS]
    received a referral based on the birth of [respondent-
    mother’s] new baby, [Renee] in May 2020 and the
    medical records associated with that minor child.
    Testimony and medical records showed that the minor
    child was born positive for Cocaine and had
    “withdrawals”      from    this   illicit   substance.
    [Respondent-mother] told Social Worker Collins that
    she had taken a [X]anax during her pregnancy with
    the minor child [Renee].

21. That the [c]ourt relies on and accepts into evidence an
    Affidavit with Medical Records regarding the sibling
    [Renee], in making these findings and finds the said
    report to both [sic] credible and reliable.

22. That [respondent-mother] nor [the father] has not
    made reasonable progress in this case considering
    that the FSCP has been in place since 2018 and there
    is a continued concern for their substance abuse
    treatment along with random drug screens, and
    mental health treatment. [The father] states he has
    obtained employment but [respondent-mother] has not.

23. Caretaker [grandfather] testified that the parents’
    visitation was sporadic. The parents visited at a
    birthday party recently and before that, [the
    grandfather] could not recall visitation between the
    parents and the minor children.

24. Caretaker [grandfather] testified that the parents have
    bought some toys and a cellphone for the minor
    children in the past but that [respondent-mother] and
    [the father] have not provided any financial support
    for the care of the minor children while the minor
    children have been in his home since 2018.
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                          Opinion of the Court



       (Emphasis added.) The italicized portions of these findings are mere recitations of

       witness testimony rather than affirmative findings of fact. In re D.T.H., 378 N.C. 576,

       2021-NCSC-106, ¶ 15 (concluding that when a finding “consist[s] of nothing more

       than a recitation of respondent-father’s testimony, it is not, in actuality, a finding of

       fact at all.”). Therefore, we disregard the trial court’s recitations of testimony which

       were denoted as findings of fact as we review the trial court’s adjudication. See id. ¶

       8 (citing In re N.D.A., 373 N.C. 71, 75 (2019)).

¶ 26         Respondent-mother challenges Findings of Fact 16 and 17 as presenting an

       incomplete and “glaringly inaccurate” picture of the evidence of treatment services

       that she received during the course of the case. Specifically, respondent-mother

       contends that these findings by the trial court fail to acknowledge Dr. Halliday’s

       testimony that respondent-mother (1) received mental health and substance abuse

       treatment at RAPHA from January 2019 to May 2019; (2) received additional mental

       health treatment at RAPHA beginning in January 2020 and continuing at least into

       June 2020 and possibly into March 2021; and (3) reported to Dr. Halliday that she

       was receiving substance abuse services from a facility other than RAPHA between

       February 2020 and June 2020. Respondent-mother argues that Findings of Fact 16

       and 17 reflect the trial court’s larger failure to make any findings about her mental

       health treatment and “grossly distort the relevant testimony from [ ]DSS’s own

       witness.”
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                           Opinion of the Court



¶ 27         At the termination of parental rights hearing, Dr. Halliday testified that

       respondent-mother attended mental health therapy sessions at RAPHA from 30

       January 2019 to 29 July 2019. Sessions at the facility were held once a month;

       respondent-mother would attend every other month. As for respondent-mother’s

       utilization of services thereafter, Dr. Halliday testified as follows:

                          A.     When she came back in February, 2020, she
                    did not enter (inaudible) the program. She said she only
                    wanted to access mental health services, so between
                    January of 2020 to June of 2020, she only accessed mental
                    health services, and then in June of 2020, she decided to
                    resume the substance abuse program.

                          Q.    Okay. So . . . from July of 2019 until maybe
                    January of 2020, there was no substance abuse treatment
                    that was being given to [respondent-mother] through your
                    Rapha Clinic. Correct?

                           A.     . . . [Y]es, from . . . July of 2019 to June of 2020.

                           Q.     Okay.

                            A.    She accessed substance abuse clinic because
                    when she came back, she said she was going to another
                    clinic for substance abuse at some time between then. I’m
                    not sure when.

                           Q.     Okay.

                            A.   But she started going for substance [sic]
                    between January to July. She stopped in July in 2019 and
                    when she came back in January, she came back in the —
                    (inaudible) she only came back for the meds she was on
                    [for] substance abuse treatment.

                           Q.     Okay. Was there —
                                   IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                          Opinion of the Court



                            A. And . . . in June of 2020 she said that she
                    would resume our sessions (inaudible) services at the
                    clinic.

¶ 28         We ascertain that Findings of Fact 16 and 17 provide an accurate account of

       the evidence regarding the narrow range of facts which were addressed in these

       disputed findings. While we agree with respondent-mother that the findings do not

       mention Dr. Halliday’s testimony concerning respondent-mother’s court-ordered

       participation in mental health treatment, nonetheless “[t]he trial court is not . . .

       ‘required to make findings of fact on all the evidence presented, nor state every option

       it considered.’ ” In re I.E.M., 379 N.C. 221, 2021-NCSC-133, ¶ 13 (quoting In re E.S.,

       378 N.C. 8, 2021-NCSC-72, ¶ 22). In reviewing other findings of fact related to

       Findings of Fact 16 and 17 which appear in the trial court’s order, the forum expressly

       cited its “continued concern” about the parents’ mental health treatment in Finding

       of Fact 22 and elected to formulate its sound findings of fact which addressed the

       subject in this permissible way.

¶ 29         Similarly, Findings of Fact 16 and 17 do not expressly address the evidence of

       the treatment that respondent-mother received between January and June of 2019.

       However, this time period predates the initial adjudication and disposition orders

       entered by the trial court in July 2019 and was approximately two years before the

       termination hearing. Lastly, regarding these two findings of fact, as for Dr. Halliday’s

       testimony that respondent-mother claimed to receive substance abuse treatment
                                     IN RE J.D.O., J.D.O., & J.D.O.

                                              2022-NCSC-87

                                           Opinion of the Court



       from a source other than RAPHA for an indeterminate period between July 2019 and

       June 2020, the trial court was not obliged to make a specific finding based on this

       report of treatment which Dr. Halliday could not confirm or describe, and about which

       she did not have first-hand knowledge. The trial court was not required to make

       findings of fact regarding each item of evidence.

¶ 30          Respondent-mother challenges Finding of Fact 18, which describes her positive

       drug screens, as unsupported by the evidence. A review of the transcript of the

       termination hearing illustrates that this finding is supported in part and

       unsupported in part. Although respondent-mother protests the trial court’s reliance

       in Finding of Fact 18 upon “drug screen exhibits”, we have already determined that

       the trial court’s consideration of Exhibit P—respondent-mother’s drug screens from

       RAPHA—was proper since the exhibit was part of the juvenile case file. Further, Dr.

       Halliday testified that respondent-mother tested positive for cocaine on 7 July 2020

       and tested positive for oxycodone on 4 January 2021 and 1 February 2021.11 We shall

       disregard the March 2021 drug screen date12 mentioned in Finding of Fact 18 as

       unsupported by the record and shall recognize as supported by the record the trial

       court’s finding with regard to respondent-mother’s positive drug screens for cocaine



              11 Finding of Fact 18 makes no mention of respondent-mother’s positive screen for
       methamphetamine and MDMA on 7 December 2020, which is included in Exhibit P.
              12 Dr. Halliday testified that she had a conversation with respondent-mother in March

       2021 about respondent-mother’s two positive screens for oxycodone in January and February.
       This testimony would appear to explain the trial court’s error in Finding of Fact 18.
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                          Opinion of the Court



       and oxycodone. Cf. In re S.M., 380 N.C. 788, 2022-NCSC-42, ¶ 24 (“[D]isregard[ing]

       the extra month included in this finding for purposes of our review.”).

¶ 31         Also in her testimony, Dr. Halliday confirmed respondent-mother’s positive

       drug screen for amphetamine on 26 October 2020, but explained that this result did

       not represent illicit drug use because respondent-mother was prescribed Adderall.

       See generally State v. Ward, 364 N.C. 133, 138 nn.2–3 (2010) (noting that Adderall

       contains amphetamine, a Schedule II controlled substance). Consequently, we shall

       disregard this portion of Finding of Fact 18 regarding the presence of amphetamine

       in respondent-mother’s system which, though accurate, does not reflect the tenor of

       Finding of Fact 18 concerning respondent-mother’s positive drug screens which

       resulted from her illegal use of controlled substances.

¶ 32         Having reviewed each of the trial court’s findings of fact which are contested

       by respondent-mother, this Court addresses her sequential argument that the trial

       court’s findings do not support the tribunal’s determinations under N.C.G.S. § 7B-

       1111(a)(1). Based on its findings of fact, the trial court concluded as follows:

                    4.   That grounds exist based on clear, cogent and
                         convincing evidence, to terminate the parental rights
                         of the Respondent mother . . . pursuant to North
                         Carolina General Statute[ ] 7B-1111 in that:

                         ....

                          b. That Respondent mother . . . ha[s] neglected the
                             minor children in that there was past neglect, as
                             evidenced by the prior adjudication order in the JA
                                   IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                          Opinion of the Court



                            files, there is no evidence of changed circumstances
                            of the [sic] and there is a likelihood of future
                            neglect and a likelihood of repetition of neglect[.]

       See generally In re Ballard, 311 N.C. 708, 715 (1984) (establishing the “prior neglect

       and the probability of a repetition of neglect” framework for adjudication); accord In

       re J.R.F., ¶ 11. Respondent-mother contends that the trial court’s findings of fact fail

       to establish either her prior neglect of the children before they were removed from

       her custody by DSS in December 2018 or a probability of future neglect if the children

       were returned to her custody. Based on our own examination of the trial court’s

       findings and the applicable law, we disagree.

¶ 33         On the issue of prior neglect, respondent-mother asserts that “the court made

       no findings whatsoever addressing past neglect. The only effort that the court appears

       to have made towards addressing past neglect was to acknowledge the existence of

       the underlying 2019 neglect adjudication order” in Finding of Fact 8. Respondent-

       mother argues that the entry of the 2019 adjudication order “stands for one thing: the

       children were adjudicated to be ‘neglected juveniles’ ” and does not satisfy the

       requirement of N.C.G.S. § 7B-1111(a)(1) that “[r]espondent-[m]other herself had

       neglected [the] children in the past.” She further asserts that the 2019 adjudication

       order lacks any substantive findings that would support an adjudication of neglect

       and instead only lists a series of alleged events about which a DSS social worker “was

       informed” by various sources.
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                           Opinion of the Court



¶ 34         We find no merit in respondent-mother’s creative depiction. It is well

       established that a prior adjudication of neglect is sufficient to establish prior neglect

       for purposes of N.C.G.S. § 7B-1111(a)(1). In re C.S., 380 N.C. 709, 2022-NCSC-33,

       ¶ 16 (“[E]vidence of neglect by a parent prior to losing custody of a child—including

       an adjudication of such neglect—is admissible in subsequent proceedings to

       terminate parental rights” (quoting In re Ballard, 311 N.C. at 715)). Moreover, this

       Court has “clarified that ‘[i]t is . . . not necessary that the parent whose rights are

       subject to termination be responsible for the prior adjudication of neglect.’ ” Id.

       (alterations in original) (quoting In re J.M.J.-J., 374 N.C. 553, 565 (2020)).

¶ 35         In Findings of Fact 6 through 8, the trial court discussed the juvenile petition

       filed by DSS in 2018 which alleged that Johnny, Janelle, and Joel were neglected in

       that they did not receive proper care, supervision, or discipline from their parent or

       caretaker and lived in an injurious environment; the trial court found that the

       children were adjudicated to be neglected on 4 April 2019; and the trial court took

       judicial notice of the juvenile case file, including the adjudication order. These

       findings suffice to establish prior neglect. See id.

¶ 36         Equally unavailing is respondent-mother’s contention that the 2019

       adjudication order lacked proper findings to support the prior adjudication of neglect.

       Respondent-mother “did not appeal from the trial court’s adjudication order.

       Therefore, [she] is bound by the doctrine of collateral estoppel from re-litigating these
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                          Opinion of the Court



       findings of fact.” In re T.N.H., 372 N.C. at 409 (citing King v. Grindstaff, 284 N.C.

       348, 356 (1973)). The trial court’s findings in the 2019 adjudication order show that

       respondent-mother’s ongoing substance abuse was the cause of her children’s prior

       judicial adjudication as neglected juveniles.

¶ 37         Respondent-mother further argues that the trial court’s findings of fact fall

       short of supporting its conclusion that there is a “likelihood of future neglect” if the

       children were returned to her custody. In characterizing this case as a matter in

       which “the ‘likelihood of future neglect’ is based entirely on [her] case plan

       noncompliance[,]” respondent-mother incorporates by reference the arguments in her

       brief which challenge the trial court’s conclusion that she willfully failed to make

       reasonable progress under N.C.G.S. § 7B-1111(a)(2).

¶ 38         Respondent-mother reiterates assertions that she advanced regarding her

       perceived shortcomings of the trial court’s findings of fact in her dispute of the forum’s

       determination of the existence of grounds to terminate her parental rights. She

       maintains that the trial court failed to make any findings about her pursuit of mental

       health treatment, other than to express its “continued concern” about the issue.

       Respondent-mother reprises her stance that the trial court’s “scant findings” do not

       allow for a valid assessment of whether her progress through substance abuse

       treatment was reasonable under the circumstances. Respondent-mother also submits

       that the trial court did not make any findings of fact about her “many recent negative
                                   IN RE J.D.O., J.D.O., & J.D.O.

                                            2022-NCSC-87

                                         Opinion of the Court



       [drug] screens” which were introduced at the termination of parental rights hearing,

       about the severity of her substance abuse diagnosis, or about the significance of her

       occasional illicit drug use during her course of treatment. In light of these claimed

       omissions, respondent-mother argues that the trial court failed to enter a “proper

       order” allowing for effective appellate review. On the other hand, she emphasizes the

       favorable finding of fact in the trial court’s order that she “had obtained housing and

       completed parenting classes” as required by her case plan.

¶ 39         Respondent-mother’s effort to persuasively identify the legal inadequacy of the

       trial court’s conclusion about the likelihood of future neglect because the

       determination was “based entirely on [her] case plan noncompliance” is not supported

       by this Court’s own directives. “A parent’s failure to make progress in completing a

       case plan is indicative of a likelihood of future neglect. At the same time, a parent’s

       compliance with his or her case plan does not preclude a finding of neglect.” In re

       A.N.H., 381 N.C. 30, 2022-NCSC-47, ¶ 40 (extraneity omitted). Our inquiry under

       N.C.G.S. § 7B-1111(a)(1) thus does not constitute an inventory of respondent-

       mother’s itemized attainments of the various components of her case plan. It is also

       distinct from the question of whether she willfully failed to make reasonable progress

       under the circumstances to correct the conditions which led to the removal of her

       children under N.C.G.S. § 7B-1111(a)(2).

¶ 40         In this case, the children’s prior adjudication of neglect in 2019 was entirely
                                  IN RE J.D.O., J.D.O., & J.D.O.

                                           2022-NCSC-87

                                        Opinion of the Court



       based on incidents and circumstances arising from respondent-mother’s long history

       of substance abuse. No other factors were mentioned in the adjudication order

       entered on 16 July 2019.

¶ 41         The findings of fact included in the termination order—specifically, the valid

       portions of Findings of Fact 13 and 16 through 21—show that respondent-mother had

       failed to resolve her substance abuse issues to a degree that would allow her to

       reliably care for Johnny, Janelle, and Joel. Despite intervals of treatment,

       respondent-mother continued to use illicit substances, even during her pregnancy

       with her daughter Renee, resulting in the child Renee being born in May 2020 with

       cocaine in her system, thus forcing the infant to go through symptoms of withdrawal.

       Even at the time of the termination of parental rights hearing, respondent-mother

       had recently tested positive for the opioid oxycodone despite receiving buprenorphine

       and gabapentin as part of her ongoing substance abuse treatment at RAPHA.

¶ 42         The findings of fact contained in the trial court’s order also demonstrate

       respondent-mother’s periodic refusal throughout the pendency of the case to submit

       to random drug screens requested by DSS as required by her case plan. Respondent-

       mother’s ongoing substance abuse issues which continued to cast doubt upon her

       ability to responsibly parent the juveniles are further noted in the trial court’s

       Finding of Fact 19, as the trial court determined that respondent-mother’s positive

       drug screens were obtained even though she “knew what days she would be going to
                                     IN RE J.D.O., J.D.O., & J.D.O.

                                               2022-NCSC-87

                                            Opinion of the Court



       the Rapha Clinic and when she was going to submit to a drug screen.”13

¶ 43          Respondent-mother also faults the trial court for declining to include any

       findings of fact based upon her evidence of negative drug screens between 23 March

       2021 and 11 May 2021 at Integrity Wellness Center, a treatment clinic for opiate

       dependence. However, these drug screens were administered when respondent-

       mother began her involvement with the center on 23 March 2021 and they continued

       to be predictably rendered at her subsequent weekly scheduled appointments.

       Therefore, these drug screens were not the type of random drug screens which were

       required by respondent-mother’s case plan, and hence they did not measure

       respondent-mother’s compliance with the same degree of enforcement and

       oversight.14 Furthermore, the trial court’s Findings of Fact 16, 17, and 19 credit

       respondent-mother’s participation in medication management and other substance

       abuse treatment at RAPHA between July 2019 and March 2021, and acknowledge

       that “her substance abuse treatment [was] ongoing” at the time of the hearing. As we



              13 Social Worker Collins testified that respondent-mother “would go to the Rapha
       Center on a specific day of the week . . . to pick up her medications and may have a drug
       screen, may not, so that’s why we wanted a random [screen].” Respondent-mother argues
       that drug screening at RAPHA incorporated “a degree of randomness” in that she was not
       tested every time she went to the clinic for her medications. However, respondent-mother
       knew in advance the specific day and time that she would be going to RAPHA and might be
       subject to screening. As Social Worker Collins testified, “[DSS] does not look at that as a
       random drug screen.”
              14 Rodney Taylor, the clinical director of Integrity Wellness Center, testified that he

       considered the 23 March 2021 drug screen to be random because it was administered the day
       that respondent-mother first “came in as a new patient.”
                                     IN RE J.D.O., J.D.O., & J.D.O.

                                               2022-NCSC-87

                                            Opinion of the Court



       earlier observed, the trial court is not required in its findings of fact to catalog each

       of respondent-mother’s negative drug screens during her treatment.15 See generally

       In re I.E.M., 379 N.C. 221, 2021-NCSC-133, ¶ 13 (providing that the trial court need

       not enter findings on each piece of evidence presented).

¶ 44          We hold that the trial court’s findings of respondent-mother’s continued

       substance abuse—including her use of controlled substances in a manner harmful to

       her daughter Renee during the time approaching the birth of the child—combined

       with her refusal to regularly comply with her case plan’s requirement to submit to

       random drug screens so as to support the trial court’s conclusion pursuant to N.C.G.S.

       § 7B-1111(a)(1) that respondent-mother was likely to subject Johnny, Janelle, and

       Joel to further neglect if these three juveniles were returned to her custody. While we

       recognize that the trial court did not address in its findings of fact all facets of

       respondent-mother’s case plan, including such issues as respondent-mother’s

       visitation with the children and her contribution to the children’s cost of care,

       nonetheless in light of the circumstances leading to the children’s prior adjudication

       of neglect in 2019 and respondent-mother’s pervasive longstanding issue with

       substance abuse, the trial court’s order is sufficient to demonstrate that there is a



              15We note that respondent-mother’s drug screen from 11 May 2021 registered positive
       for a metabolite of naloxone, a medication given to reverse an opioid overdose, in addition to
       buprenorphine, gabapentin, and amphetamine. Naloxone, Substance Abuse and Mental
       Health Servs. Admin., https://www.samhsa.gov/medication-assisted-treatment/medications-
       counseling-related-conditions/naloxone (last updated Apr. 21, 2022).
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                          Opinion of the Court



       likelihood of further neglect if Johnny, Janelle, and Joel were returned to her custody.

       See In re M.S.L., 380 N.C. 778, 2022-NCSC-41, ¶ 21; In re A.S.T., 375 N.C. 547, 555

       (2020) (“The trial court’s findings of fact show that [the juvenile] was adjudicated to

       be a neglected juvenile due to the substance abuse issues of both respondent and the

       mother. Respondent has failed to appreciably address his substance abuse issues.”);

       see also In re M.Y.P., 378 N.C. 667, 2021-NCSC-113, ¶ 20 (“[S]ubstance abuse was

       also identified as an area of need for services, and the trial court could properly

       conclude that failure to address this issue could lead to a repetition of neglect.”).

¶ 45         We are not persuaded by respondent-mother’s challenge to the trial court’s

       statement in its conclusion of law that “there is no evidence of changed

       circumstances.” The trial court’s findings of fact indicate that it considered

       respondent-mother’s participation in substance abuse treatment as well as her

       achievements of completing parenting classes and obtaining permanent housing with

       the father. We are satisfied that the trial court used the phrase “changed

       circumstances” in the context of the appearance or realization of new conditions

       which came into existence to either cure or ameliorate the causes of the prior neglect.

       See, e.g., In re J.R.F., 380 N.C. 43, 2022-NCSC-5, ¶ 11. The trial court did not err in

       concluding that the developments cited by respondent-mother were not sufficiently

       significant to obviate the likelihood of further neglect in this case.

¶ 46         Because we affirm the trial court’s adjudication under N.C.G.S. § 7B-
                                    IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                           Opinion of the Court



       1111(a)(1), we do not consider respondent-mother’s arguments which contest the trial

       court’s determinations under N.C.G.S. § 7B-1111(a)(2) and (3). In re J.I.G., 380 N.C.

       747, 2022-NCSC-38, ¶ 8.

       C. Cumulative error

¶ 47         In her remaining argument on appeal, respondent-mother asserts that the

       trial court’s “many errors, even if harmless in isolation, cumulatively deprived [her]

       of her due process right to a fundamentally fair proceeding.” She seeks to invoke the

       principle of “cumulative error” which this Court has applied on rare occasions when

       reviewing a criminal conviction. Under this doctrine, “[c]umulative errors lead to

       reversal when ‘taken as a whole’ they ‘deprived [the] defendant of his due process

       right to a fair trial free from prejudicial error.’ ” State v. Wilkerson, 363 N.C. 382, 426

       (2009) (second alteration in original) (quoting State v. Canady, 355 N.C. 242, 254

       (2002)).

¶ 48         As respondent-mother concedes, we have not previously recognized the theory

       of cumulative error in a termination of parental rights proceeding or in civil cases

       generally. She cites the Court of Appeals opinion in Maldjian v. Bloomquist, 275 N.C.

       App. 103 (2020), as “signal[ing] that review for cumulative error is appropriate in a

       civil context.” The lower appellate court in Maldjian merely determined that “the

       trial court’s rulings cannot cumulatively be deemed prejudicial error” because they

       were not individually erroneous. Id. at 125. Nowhere in the Maldjian opinion—a
                                   IN RE J.D.O., J.D.O., & J.D.O.

                                             2022-NCSC-87

                                         Opinion of the Court



       pronouncement which is illuminating rather than controlling authority when

       presented to this Court—appears an indication that civil cases are eligible for

       cumulative error analysis as a matter of course. This Court is not inclined to expand

       this scarcely utilized doctrine, which emanates from considerations spawned by the

       protections of criminal law, to this termination of parental rights matter. Having

       carefully reviewed each of respondent-mother’s vigorous challenges to the trial court’s

       evidentiary rulings and its findings of fact, we are satisfied that respondent-mother

       has not been deprived of her constitutional right to due process and a fundamentally

       fair proceeding. The trial court entered a written order explaining its decision with

       sufficient substance to allow this Court to undertake meaningful appellate review.

       Accordingly, respondent-mother’s cumulative error argument is unpersuasive.



                                      III.    Conclusion

¶ 49         We conclude that the trial court properly exercised subject matter jurisdiction

       in this case pursuant to N.C.G.S. § 7B-1101. We further hold that the trial court did

       not err in determining the existence of grounds to terminate respondent-mother’s

       parental rights to the juveniles Johnny, Janelle, and Joel under N.C.G.S. § 7B-

       1111(a)(1) on the basis that the children were neglected juveniles and would likely

       suffer further neglect if returned to respondent-mother’s care. The termination of

       parental rights order is hereby affirmed.
            IN RE J.D.O., J.D.O., & J.D.O.

                    2022-NCSC-87

                  Opinion of the Court



AFFIRMED.